DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/321,577 filed on 05/17/2021.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 11/07/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a method (process). Dependent claims 2-7 are also directed towards a method (process). Claim 8 is directed towards a method (process). Dependent claims 9-14 are also directed towards a method (process). Finally, claim 15 is directed towards a system (machine). Dependent claims 16-20 are also directed towards a method (process).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites predicting a functional condition of the road based on evaluating the sensor data in combination with the crowd-sourced data, determining, based on the functional condition of the road, a level of support offered by the road for autonomous driving operations, and assigning the road a first classification based on the level of support offered by the road for autonomous driving operations. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses a person evaluating a condition of a road based on received data, determining a safety level of the road in accordance with the received data, and classifying the road based on its safety and drivability level. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claim 15 recites two additional element – a memory and a processor. Both elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic memory and processor. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On the other hand, claims 1 and 15 recite the additional elements of receiving, from a first vehicle, sensor data comprising a condition of a road and receiving, from one or more sources other than the first vehicle, crowd-sourced data comprising road-related information. 
The receiving steps are recited at a high level of generality (i.e. as general means of transmitting and receiving data), and amount to mere data gathering, which is a form of insignificant pre-solution activity.
This type of abstract idea recited in claims 1-20 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 15, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory and a processor as means to transmit and receive data amount to no more than mere instructions to apply the exception using a generic memory and processor. Mere instructions to apply an exception using a memory and processor cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-7, 9-14, and 16-20 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1, 8, and 15. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 10 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kutila (U.S. Pub. No. 2019/0294167 A1) in view of Grimm (U.S. Pub. No. 2018/0004211 A1).

Regarding Claim 1:
Kutila teaches:
A method comprising:, (“An exemplary method described herein accounts for” (Kutila: Summary – 8th paragraph))
receiving, from a first vehicle, sensor data comprising a condition of a road;, (“An exemplary system determines an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route. The system analyzes a road's profile and receives a profile from other vehicles or infrastructures. The system determines the safest lateral position in the lane. In ice or snow, a vehicle may follow tracks made by previous vehicles in the snow or ice, even if following such tracks does not place the vehicle in the center of the lane. In warmer weather, a vehicle may drive outside the ruts in the road to avoid a risk of aquaplaning or to reduce vibration of vehicle passengers. The system determines when to override a default lateral lane position due to dynamic road conditions, such as snow on the roads, partial lane blockage, or potential aquaplaning and to provide new offset/lane clearance information to vehicles. The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route. Vehicles have different equipment and some vehicles have better radar systems which work well in foggy conditions whereas LIDAR systems may use alternative route or manual driver support. Some vehicles may greatly benefit from intersection assistance systems whereas other vehicles may be able to operate reliably on roads without lane markings. The vehicle control system uses the limitations of these sensors when the vehicle control system calculates the route to take.” (Kutila: Summary – 7th paragraph))
predicting a functional condition of the road based on evaluating the sensor data, (“The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route. Vehicles have different equipment and some vehicles have better radar systems which work well in foggy conditions whereas LIDAR systems may use alternative route or manual driver support. Some vehicles may greatly benefit from intersection assistance systems whereas other vehicles may be able to operate reliably on roads without lane markings. The vehicle control system uses the limitations of these sensors when the vehicle control system calculates the route to take.” (Kutila: Summary – 7th paragraph))
and assigning the road a first classification, (“Onboard sensors may classify a road surface to a few categories/conditions” (Kutila: Detailed Description – 59th paragraph))
Kutila does not teach but Grimm teaches:
receiving, from one or more sources other than the first vehicle, crowd-sourced data comprising road-related information;, (“Historic or prior same-driver data: a. This data indicates circumstances under which a subject passenger/driver or subject driver experience a safety-related incident, such as an accident, pot-hole incident, heavy crowd, etc. along a route or segment. b. The system can also interpret user statements, gestures, or other behavior sensed. The system may be configured, for instance, to—if the user says, “I don't like this area” in a nervous type of voice when the vehicle 10 is driving autonomously through an area—determine that the area is not safe, or should be associated in the routing with a relatively lower level of autonomous-driving safety, and/or with a lowered level of autonomous-driving comfort by way of the autonomous-driving comfort sub-module 324. c. Data indicating the prior experiences can be stored in the user profile, locally and/or remotely. ii) Historic or prior various-driver data: a. This data can be the same as the historic same-driver data, except relating to multiple drivers, whether including the subject driver. The data can relate to when the users traveled by autonomous driving on the same or similar routes, depending on system programming. b. Regarding autonomous-driving safety, benefits of implementation can include, inter alia, preventing recurrence of a similar accident involving the subject vehicle (vehicle for which the route is being generated or executed) at the same location. c. The data can be referred to as crowd-sourced data, as it compiles driving circumstances from many autonomous vehicles.” (Grimm: Detailed Description – 282nd paragraph) Examiner Note: The broadest reasonable interpretation determines that the subject vehicle receives crowd-source data from one or more sources other than the first vehicle based on the data compiling driving circumstances from many autonomous vehicles.)
in combination with the crowd-sourced data;, (“The data can be referred to as crowd-sourced data, as it compiles driving circumstances from many autonomous vehicles.” (Grimm: Detailed Description – 282nd paragraph))
determining, based on the functional condition of the road, a level of support offered by the road for autonomous driving operations;, (“In various embodiments, route complexity relates to a difficulty level, or conversely, how easy it is, for the vehicle 10 to autonomously drive successfully through the route.” (Grimm: Detailed Description – 219th paragraph))
based on the level of support offered by the road for autonomous driving operations., (“In various embodiments, route complexity relates to a difficulty level, or conversely, how easy it is, for the vehicle 10 to autonomously drive successfully through the route.” (Grimm: Detailed Description – 219th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 2:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 1. Kutila further teaches:
The method of claim 1, wherein the condition is a current condition, (“The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route.” (Kutila: Summary – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the dynamic road conditions are equivalent to the current road conditions.)
[…] and the functional condition is a future condition, and wherein predicting the future condition comprises […], (“The host vehicle 2902 sends a sensor performance forecast (SPF) request 2910 to an SPF backend service 2904. The SPF service 2904 sends a meteorological data request 2912 to a weather service 2906. The weather service 2904 processes the request 2914 and responds with meteorological data (a weather forecast) 2916. The SPF service 2906 calculates a performance forecast (or performance prediction) 2918 based on the weather forecast and sends a performance forecast message 2920 to a host vehicle 2902. The host vehicle 2902 uses the received performance forecast 2920 to set sensor performance limits 2922. Sensor performance limits are used to estimate vehicle performance, to set bounds within which to operate sensors, and to calculate risk (or safety) of autonomous operation.” (Kutila: Detailed Description – 132nd paragraph, FIG. 26))
Kutila does not teach but Grimm teaches:
[…] using a deterioration model that is based on an effect of an environmental condition upon a road surface over a period of time., (“Route or segment safety, like each element for determining a route described herein (complexity, comfort, etc.), can be quantified in any of various ways, such as by a representative index, level, value, percentage, the like or other. An autonomous-driving safety index may indicate that a first optional route is expected to have an 5% level or risk of a safety incident, based on system settings and conditions or factors related to the route, while a second optional route would be associated with a higher level or index of safety if the system determines factors indicate that a safety incident risk is higher if the vehicle 10 drove autonomously along the second route.” (Grimm: Detailed Description – 280th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the quantification of the various roads by level, index, value, or percentage can be interpreted as using a deterioration model over a period of time.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 3:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 2. Kutila further teaches:
The method of claim 2, wherein the environmental condition is a weather condition., (“The present disclosure, on the other hand, describes services that measure, predict, or forecast the performance of the autonomous car environment perception system according to weather conditions.” (Kutila: Detailed Description – 48th paragraph))
Regarding Claim 4:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 1. Kutila does not teach but Grimm teaches:
The method of claim 1, wherein the level of support offered by the road for autonomous driving operations is based on, (“In various embodiments, route complexity relates to a difficulty level, or conversely, how easy it is, for the vehicle 10 to autonomously drive successfully through the route.” (Grimm: Detailed Description – 219th paragraph))
[…] road markings, traffic signs, traffic signals, and/or infrastructure elements that support autonomous driving operations., (“Example factors includes, or factors information indicates: road—quality, location, slope, slant, grade, steep-elevation or super-elevation areas, or other elevation features, surface type and condition, such as potholes, rough-pavement conditions, snow, rain or other indications of slipper or changed road-surface conditions, or other road-quality characteristics—some roads or route segments may be slicker than others, for instance; Highways (quality, location, etc.); Lanes, lane width, lane marking, lane-marking type, small-radius turns, other lane features, or other road features; Guardrails, shoulder type or size, or other road-side barriers, features, characteristics, or objects; U-turn features, small-radius turns, other turns, intersection types—complex intersections, other intersections features; Intersections—location, size, complex intersections, number of lanes to cross, merge locations; Limited-sight areas, or other vehicle-sensor- or driver-view considerations; Communication infrastructure, such as road-side wireless beacons, cellular towers or coverage, smart corridors, satellite coverage, and low-communication-coverage areas regarding any of these—for example, non-coverage areas, or black-out, structure-shadow, landscape- or foliage-shadow, or dead zones; Weather; Time;” (Grimm: Detailed Description – 134th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 5:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 1. Kutila further teaches:
[…] and predicting the functional condition of the road based on evaluating the sensor data […], (“An exemplary system determines an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route. The system analyzes a road's profile and receives a profile from other vehicles or infrastructures. The system determines the safest lateral position in the lane. In ice or snow, a vehicle may follow tracks made by previous vehicles in the snow or ice, even if following such tracks does not place the vehicle in the center of the lane. In warmer weather, a vehicle may drive outside the ruts in the road to avoid a risk of aquaplaning or to reduce vibration of vehicle passengers. The system determines when to override a default lateral lane position due to dynamic road conditions, such as snow on the roads, partial lane blockage, or potential aquaplaning and to provide new offset/lane clearance information to vehicles. The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route. Vehicles have different equipment and some vehicles have better radar systems which work well in foggy conditions whereas LIDAR systems may use alternative route or manual driver support. Some vehicles may greatly benefit from intersection assistance systems whereas other vehicles may be able to operate reliably on roads without lane markings. The vehicle control system uses the limitations of these sensors when the vehicle control system calculates the route to take.” (Kutila: Summary – 7th paragraph))
Kutila does not teach but Grimm teaches:
The method of claim 1, further comprising: receiving infrastructure data of the road;, (“The communication sub-system 30 receives and provides to the input module 410 data from any of a wide variety of sources, including sources separate from the vehicle 10, such as local or mobile devices 34, devices worn by pedestrians, other vehicle systems, local infrastructure (local beacons, cellular towers, etc.), satellite systems, and remote systems 50, providing any of a wide variety of information.” (Grimm: Detailed Description – 132nd paragraph))
[…] in combination with the crowd-sourced data […], (“The data can be referred to as crowd-sourced data, as it compiles driving circumstances from many autonomous vehicles.” (Grimm: Detailed Description – 282nd paragraph))
[…] and the infrastructure data., (“The communication sub-system 30 receives and provides to the input module 410 data from any of a wide variety of sources, including sources separate from the vehicle 10, such as local or mobile devices 34, devices worn by pedestrians, other vehicle systems, local infrastructure (local beacons, cellular towers, etc.), satellite systems, and remote systems 50, providing any of a wide variety of information.” (Grimm: Detailed Description – 132nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 6:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 5. Kutila further teaches:
[…] records of roadwork performed upon the road., (“The dynamic map information 2336 is information on dynamic variables for a road (such as weather, the presence of animals, road construction, and a variable speed limits)” (Kutila: Detailed Description – 97th paragraph))
Kutila does not teach but Grimm teaches:
The method of claim 5, wherein the infrastructure data comprises, (“The communication sub-system 30 receives and provides to the input module 410 data from any of a wide variety of sources, including sources separate from the vehicle 10, such as local or mobile devices 34, devices worn by pedestrians, other vehicle systems, local infrastructure (local beacons, cellular towers, etc.), satellite systems, and remote systems 50, providing any of a wide variety of information.” (Grimm: Detailed Description – 132nd paragraph, FIG. 1-2, 4))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 7:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 1. Kutila further teaches:
[…] receiving, from a second vehicle, second sensor data comprising a second functional condition of the road., (“An exemplary system determines an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route. The system analyzes a road's profile and receives a profile from other vehicles or infrastructures. The system determines the safest lateral position in the lane. In ice or snow, a vehicle may follow tracks made by previous vehicles in the snow or ice, even if following such tracks does not place the vehicle in the center of the lane. In warmer weather, a vehicle may drive outside the ruts in the road to avoid a risk of aquaplaning or to reduce vibration of vehicle passengers. The system determines when to override a default lateral lane position due to dynamic road conditions, such as snow on the roads, partial lane blockage, or potential aquaplaning and to provide new offset/lane clearance information to vehicles. The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route. Vehicles have different equipment and some vehicles have better radar systems which work well in foggy conditions whereas LIDAR systems may use alternative route or manual driver support. Some vehicles may greatly benefit from intersection assistance systems whereas other vehicles may be able to operate reliably on roads without lane markings. The vehicle control system uses the limitations of these sensors when the vehicle control system calculates the route to take.” (Kutila: Summary – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the system of the first vehicle is able to receive from a second vehicle second sensor data based on its ability to communicate with other vehicles including receiving a road profile from the other vehicles.)
Kutila does not teach but Grimm teaches:
The method of claim 1, wherein receiving crowd-sourced data comprises, (“The data can be referred to as crowd-sourced data, as it compiles driving circumstances from many autonomous vehicles.” (Grimm: Detailed Description – 282nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 8:
Kutila teaches:
A method comprising:, (“An exemplary method described herein accounts for” (Kutila: Summary – 8th paragraph))
predicting a future functional condition of a road, (“The host vehicle 2902 sends a sensor performance forecast (SPF) request 2910 to an SPF backend service 2904. The SPF service 2904 sends a meteorological data request 2912 to a weather service 2906. The weather service 2904 processes the request 2914 and responds with meteorological data (a weather forecast) 2916. The SPF service 2906 calculates a performance forecast (or performance prediction) 2918 based on the weather forecast and sends a performance forecast message 2920 to a host vehicle 2902. The host vehicle 2902 uses the received performance forecast 2920 to set sensor performance limits 2922. Sensor performance limits are used to estimate vehicle performance, to set bounds within which to operate sensors, and to calculate risk (or safety) of autonomous operation.” (Kutila: Detailed Description – 132nd paragraph, FIG. 26))
based on evaluating a current functional condition of the road, wherein evaluating the current functional condition of the road comprises, (“The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route.” (Kutila: Summary – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the dynamic road conditions are equivalent to the current road conditions.)
determining, based on the future functional condition of the road,, (“The host vehicle 2902 sends a sensor performance forecast (SPF) request 2910 to an SPF backend service 2904. The SPF service 2904 sends a meteorological data request 2912 to a weather service 2906. The weather service 2904 processes the request 2914 and responds with meteorological data (a weather forecast) 2916. The SPF service 2906 calculates a performance forecast (or performance prediction) 2918 based on the weather forecast and sends a performance forecast message 2920 to a host vehicle 2902. The host vehicle 2902 uses the received performance forecast 2920 to set sensor performance limits 2922. Sensor performance limits are used to estimate vehicle performance, to set bounds within which to operate sensors, and to calculate risk (or safety) of autonomous operation.” (Kutila: Detailed Description – 132nd paragraph, FIG. 26))
determining an autonomous driving capability of the first vehicle;, (“forecasts autonomous car performance along a planned route” (Kutila: Summary – 7th paragraph))
and determining, based on the future functional condition of the road, (“The host vehicle 2902 sends a sensor performance forecast (SPF) request 2910 to an SPF backend service 2904. The SPF service 2904 sends a meteorological data request 2912 to a weather service 2906. The weather service 2904 processes the request 2914 and responds with meteorological data (a weather forecast) 2916. The SPF service 2906 calculates a performance forecast (or performance prediction) 2918 based on the weather forecast and sends a performance forecast message 2920 to a host vehicle 2902. The host vehicle 2902 uses the received performance forecast 2920 to set sensor performance limits 2922. Sensor performance limits are used to estimate vehicle performance, to set bounds within which to operate sensors, and to calculate risk (or safety) of autonomous operation.” (Kutila: Detailed Description – 132nd paragraph, FIG. 26))
and the autonomous driving capability of the first vehicle, a viability of the first vehicle to travel on the road., (“forecasts autonomous car performance along a planned route” (Kutila: Summary – 7th paragraph))
Kutila does not teach but Grimm teaches:
evaluating crowd-sourced data comprising road-related information, the crowd-sourced data received from one or more sources other than a first vehicle;, (“Historic or prior same-driver data: a. This data indicates circumstances under which a subject passenger/driver or subject driver experience a safety-related incident, such as an accident, pot-hole incident, heavy crowd, etc. along a route or segment. b. The system can also interpret user statements, gestures, or other behavior sensed. The system may be configured, for instance, to—if the user says, “I don't like this area” in a nervous type of voice when the vehicle 10 is driving autonomously through an area—determine that the area is not safe, or should be associated in the routing with a relatively lower level of autonomous-driving safety, and/or with a lowered level of autonomous-driving comfort by way of the autonomous-driving comfort sub-module 324. c. Data indicating the prior experiences can be stored in the user profile, locally and/or remotely. ii) Historic or prior various-driver data: a. This data can be the same as the historic same-driver data, except relating to multiple drivers, whether including the subject driver. The data can relate to when the users traveled by autonomous driving on the same or similar routes, depending on system programming. b. Regarding autonomous-driving safety, benefits of implementation can include, inter alia, preventing recurrence of a similar accident involving the subject vehicle (vehicle for which the route is being generated or executed) at the same location. c. The data can be referred to as crowd-sourced data, as it compiles driving circumstances from many autonomous vehicles.” (Grimm: Detailed Description – 282nd paragraph) Examiner Note: The broadest reasonable interpretation determines that the subject vehicle receives crowd-source data from one or more sources other than the first vehicle based on the data compiling driving circumstances from many autonomous vehicles.)
a level of support offered by the road for autonomous driving operations;, (“In various embodiments, route complexity relates to a difficulty level, or conversely, how easy it is, for the vehicle 10 to autonomously drive successfully through the route.” (Grimm: Detailed Description – 219th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 9:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 8. Kutila further teaches:
The method of claim 8, wherein evaluating the current functional condition of the road further comprises, (“The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route.” (Kutila: Summary – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the dynamic road conditions are equivalent to the current road conditions.)
Kutila does not teach but Grimm teaches:
[…] using a deterioration model that is based on an effect of an environmental condition upon a road surface., (“Route or segment safety, like each element for determining a route described herein (complexity, comfort, etc.), can be quantified in any of various ways, such as by a representative index, level, value, percentage, the like or other. An autonomous-driving safety index may indicate that a first optional route is expected to have an 5% level or risk of a safety incident, based on system settings and conditions or factors related to the route, while a second optional route would be associated with a higher level or index of safety if the system determines factors indicate that a safety incident risk is higher if the vehicle 10 drove autonomously along the second route.” (Grimm: Detailed Description – 280th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the quantification of the various roads by level, index, value, or percentage can be interpreted as using a deterioration model over a period of time.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 10:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 8. Kutila further teaches:
The method of claim 8, further comprising: assigning a first classification to the road based on evaluating the current functional condition of the road; and changing the first classification to a second classification, (“Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.” (Kutila: Detailed Description – 59th paragraph) Examiner Note: The broadest reasonable interpretation determines that the categories/conditions of the road including dry asphalt, wet asphalt, water, ice, and snow are equivalent to the current functional condition of the road. Furthermore, the broadest reasonable interpretation determines that the sensors can change a first classification to a second classification based on their ability to classify a road surface to several different categories/conditions.)
[…] based on evaluating the future functional condition of the road; […], (“The host vehicle 2902 sends a sensor performance forecast (SPF) request 2910 to an SPF backend service 2904. The SPF service 2904 sends a meteorological data request 2912 to a weather service 2906. The weather service 2904 processes the request 2914 and responds with meteorological data (a weather forecast) 2916. The SPF service 2906 calculates a performance forecast (or performance prediction) 2918 based on the weather forecast and sends a performance forecast message 2920 to a host vehicle 2902. The host vehicle 2902 uses the received performance forecast 2920 to set sensor performance limits 2922. Sensor performance limits are used to estimate vehicle performance, to set bounds within which to operate sensors, and to calculate risk (or safety) of autonomous operation.” (Kutila: Detailed Description – 132nd paragraph, FIG. 26))
[…] and determining, based on the second classification, […], (“Onboard sensors may classify a road surface to a few categories/conditions” (Kutila: Detailed Description – 59th paragraph))
[…] the viability of the first vehicle to travel on the road., (“forecasts autonomous car performance along a planned route” (Kutila: Summary – 7th paragraph))
Regarding Claim 11:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 10. Kutila further teaches:
The method of claim 10, further comprising: determining, based on the autonomous driving capability of the first vehicle, (“forecasts autonomous car performance along a planned route” (Kutila: Summary – 7th paragraph))
[…] and the first classification of the road, […], (“Onboard sensors may classify a road surface to a few categories/conditions” (Kutila: Detailed Description – 59th paragraph))
[…] that the road is viable for current travel by the first vehicle., (“An exemplary method described herein accounts for expected autonomous vehicle (AV) drivability of a route segment by receiving expected AV drivability data for the route segment” (Kutila: Summary – 8th paragraph))
Regarding Claim 12:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 11. Kutila further teaches:
The method of claim 11, further comprising: determining, based on the autonomous driving capability of the first vehicle, (“forecasts autonomous car performance along a planned route” (Kutila: Summary – 7th paragraph))
[…] and the second classification of the road, […], (“Onboard sensors may classify a road surface to a few categories/conditions” (Kutila: Detailed Description – 59th paragraph))
[…] that the road is not viable for future travel by the first vehicle., (“An exemplary method described herein accounts for expected autonomous vehicle (AV) drivability of a route segment by receiving expected AV drivability data for the route segment” (Kutila: Summary – 8th paragraph) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle drivability is determined for future travel in this case.)
Regarding Claim 13:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 12. Kutila further teaches:
The method of claim 12, further comprising: determining the autonomous driving capability of a second vehicle; and determining, based on the autonomous driving capability of the second vehicle, (“An exemplary system determines an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route. The system analyzes a road's profile and receives a profile from other vehicles or infrastructures.” (Kutila: Summary – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the system can determine the autonomous driving capability of a second vehicle based on its ability to communicate with other vehicles including receiving a road profile from the other vehicles.)
[…] and the second classification of the road, […], (“Onboard sensors may classify a road surface to a few categories/conditions” (Kutila: Detailed Description – 59th paragraph))
[…] that the road is viable for future travel by the second vehicle., (“An exemplary method described herein accounts for expected autonomous vehicle (AV) drivability of a route segment by receiving expected AV drivability data for the route segment” (Kutila: Summary – 8th paragraph) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle drivability is determined for future travel for a second vehicle in this case.)
Regarding Claim 14:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 13. Kutila further teaches:
The method of claim 13, wherein evaluating the current functional condition of the road further comprises, (“The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route.” (Kutila: Summary – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the dynamic road conditions are equivalent to the current road conditions.)
[…] evaluating sensor data from the first vehicle and the second vehicle, and wherein the sensor data is associated with […], (“FIG. 9 shows interfaces for sharing data among five components: a road condition management service, a weather data service, a host vehicle, a plurality of other vehicles, and a plurality of roadside units. For some embodiments, a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis. For some embodiments, another component is a road condition management service. This road condition management service maintains, collects, and provides road condition data. For some embodiments, a backend connection to a weather service is provided. This weather service processes weather information and provides local weather data (or weather reports) for a route segment. For some embodiments, road side units collect road condition data from passing vehicles and deliver road condition data to passing vehicles.” (Kutila: Detailed Description – 56th paragraph, FIG. 9))
Kutila does not teach but Grimm teaches:
[…] road markings, traffic signs, traffic signals, and/or infrastructure elements that support autonomous driving operations., (“Example factors includes, or factors information indicates: road—quality, location, slope, slant, grade, steep-elevation or super-elevation areas, or other elevation features, surface type and condition, such as potholes, rough-pavement conditions, snow, rain or other indications of slipper or changed road-surface conditions, or other road-quality characteristics—some roads or route segments may be slicker than others, for instance; Highways (quality, location, etc.); Lanes, lane width, lane marking, lane-marking type, small-radius turns, other lane features, or other road features; Guardrails, shoulder type or size, or other road-side barriers, features, characteristics, or objects; U-turn features, small-radius turns, other turns, intersection types—complex intersections, other intersections features; Intersections—location, size, complex intersections, number of lanes to cross, merge locations; Limited-sight areas, or other vehicle-sensor- or driver-view considerations; Communication infrastructure, such as road-side wireless beacons, cellular towers or coverage, smart corridors, satellite coverage, and low-communication-coverage areas regarding any of these—for example, non-coverage areas, or black-out, structure-shadow, landscape- or foliage-shadow, or dead zones; Weather; Time;” (Grimm: Detailed Description – 134th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 15:
Kutila teaches:
A system comprising:, (“An exemplary system determines” (Kutila: Summary – 7th paragraph))
receive, from a first vehicle, first sensor data comprising a first functional condition of a road;, (“An exemplary system determines an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route. The system analyzes a road's profile and receives a profile from other vehicles or infrastructures. The system determines the safest lateral position in the lane. In ice or snow, a vehicle may follow tracks made by previous vehicles in the snow or ice, even if following such tracks does not place the vehicle in the center of the lane. In warmer weather, a vehicle may drive outside the ruts in the road to avoid a risk of aquaplaning or to reduce vibration of vehicle passengers. The system determines when to override a default lateral lane position due to dynamic road conditions, such as snow on the roads, partial lane blockage, or potential aquaplaning and to provide new offset/lane clearance information to vehicles. The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route. Vehicles have different equipment and some vehicles have better radar systems which work well in foggy conditions whereas LIDAR systems may use alternative route or manual driver support. Some vehicles may greatly benefit from intersection assistance systems whereas other vehicles may be able to operate reliably on roads without lane markings. The vehicle control system uses the limitations of these sensors when the vehicle control system calculates the route to take.” (Kutila: Summary – 7th paragraph))
predict a future functional condition of the road based on evaluating the first sensor data, (“The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route. Vehicles have different equipment and some vehicles have better radar systems which work well in foggy conditions whereas LIDAR systems may use alternative route or manual driver support. Some vehicles may greatly benefit from intersection assistance systems whereas other vehicles may be able to operate reliably on roads without lane markings. The vehicle control system uses the limitations of these sensors when the vehicle control system calculates the route to take.” (Kutila: Summary – 7th paragraph))
determine, based on the future functional condition of the road,, (“The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route. Vehicles have different equipment and some vehicles have better radar systems which work well in foggy conditions whereas LIDAR systems may use alternative route or manual driver support. Some vehicles may greatly benefit from intersection assistance systems whereas other vehicles may be able to operate reliably on roads without lane markings. The vehicle control system uses the limitations of these sensors when the vehicle control system calculates the route to take.” (Kutila: Summary – 7th paragraph))
and assign, to the road, a first classification, (“Onboard sensors may classify a road surface to a few categories/conditions” (Kutila: Detailed Description – 59th paragraph))
Kutila does not teach but Grimm teaches:
a memory that stores computer-executable instructions; and a processor configured to execute the computer-executable instructions to:, (“In some embodiments, the storage media includes volatile and/or non-volatile, removable, and/or non-removable media, such as, for example, random access memory (RAM), read-only memory (ROM), electrically erasable programmable read-only memory (EEPROM), solid state memory or other memory technology, CD ROM, DVD, BLU-RAY, or other optical disk storage, magnetic tape, magnetic disk storage or other magnetic storage devices. The data storage device 104 includes one or more storage modules 110 storing computer-readable code or instructions executable by the processing unit 106 to perform the functions of the controller system 20 described herein” (Grimm: Detailed Description – 76th-77th paragraphs, FIG. 2))
receive, from one or more sources other than the first vehicle, crowd-sourced data comprising road-related information;, (“Historic or prior same-driver data: a. This data indicates circumstances under which a subject passenger/driver or subject driver experience a safety-related incident, such as an accident, pot-hole incident, heavy crowd, etc. along a route or segment. b. The system can also interpret user statements, gestures, or other behavior sensed. The system may be configured, for instance, to—if the user says, “I don't like this area” in a nervous type of voice when the vehicle 10 is driving autonomously through an area—determine that the area is not safe, or should be associated in the routing with a relatively lower level of autonomous-driving safety, and/or with a lowered level of autonomous-driving comfort by way of the autonomous-driving comfort sub-module 324. c. Data indicating the prior experiences can be stored in the user profile, locally and/or remotely. ii) Historic or prior various-driver data: a. This data can be the same as the historic same-driver data, except relating to multiple drivers, whether including the subject driver. The data can relate to when the users traveled by autonomous driving on the same or similar routes, depending on system programming. b. Regarding autonomous-driving safety, benefits of implementation can include, inter alia, preventing recurrence of a similar accident involving the subject vehicle (vehicle for which the route is being generated or executed) at the same location. c. The data can be referred to as crowd-sourced data, as it compiles driving circumstances from many autonomous vehicles.” (Grimm: Detailed Description – 282nd paragraph) Examiner Note: The broadest reasonable interpretation determines that the subject vehicle receives crowd-source data from one or more sources other than the first vehicle based on the data compiling driving circumstances from many autonomous vehicles.)
in combination with the crowd-sourced data;, (“The data can be referred to as crowd-sourced data, as it compiles driving circumstances from many autonomous vehicles.” (Grimm: Detailed Description – 282nd paragraph))
a level of support offered by the road for autonomous driving operations;, (“In various embodiments, route complexity relates to a difficulty level, or conversely, how easy it is, for the vehicle 10 to autonomously drive successfully through the route.” (Grimm: Detailed Description – 219th paragraph))
based on the level of support offered by the road for autonomous driving operations., (“In various embodiments, route complexity relates to a difficulty level, or conversely, how easy it is, for the vehicle 10 to autonomously drive successfully through the route.” (Grimm: Detailed Description – 219th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 16:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 15. Kutila further teaches:
The system of claim 15, wherein evaluating the first sensor data comprises, (“A vehicle reads 1302 a road profile sensor and uses that sensor data to classify 1304 and store 1306 in memory a road profile.” (Kutila: Detailed Description – 64th paragraph, FIG. 10))
Kutila does not teach but Grimm teaches:
[…] using a deterioration model that is based on an effect of an environmental condition upon a road surface., (“Route or segment safety, like each element for determining a route described herein (complexity, comfort, etc.), can be quantified in any of various ways, such as by a representative index, level, value, percentage, the like or other. An autonomous-driving safety index may indicate that a first optional route is expected to have an 5% level or risk of a safety incident, based on system settings and conditions or factors related to the route, while a second optional route would be associated with a higher level or index of safety if the system determines factors indicate that a safety incident risk is higher if the vehicle 10 drove autonomously along the second route.” (Grimm: Detailed Description – 280th paragraph, FIG. 1) Examiner Note: The broadest reasonable interpretation determines that the quantification of the various roads by level, index, value, or percentage can be interpreted as using a deterioration model over a period of time.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 17:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 15. Kutila further teaches:
The system of claim 15, wherein evaluating the first sensor data comprises evaluating sensor data associated with, (“A vehicle reads 1302 a road profile sensor and uses that sensor data to classify 1304 and store 1306 in memory a road profile.” (Kutila: Detailed Description – 64th paragraph, FIG. 10))
Kutila does not teach but Grimm teaches:
[…] road markings, traffic signs, traffic signals, and/or infrastructure elements that support autonomous driving operations., (“Example factors includes, or factors information indicates: road—quality, location, slope, slant, grade, steep-elevation or super-elevation areas, or other elevation features, surface type and condition, such as potholes, rough-pavement conditions, snow, rain or other indications of slipper or changed road-surface conditions, or other road-quality characteristics—some roads or route segments may be slicker than others, for instance; Highways (quality, location, etc.); Lanes, lane width, lane marking, lane-marking type, small-radius turns, other lane features, or other road features; Guardrails, shoulder type or size, or other road-side barriers, features, characteristics, or objects; U-turn features, small-radius turns, other turns, intersection types—complex intersections, other intersections features; Intersections—location, size, complex intersections, number of lanes to cross, merge locations; Limited-sight areas, or other vehicle-sensor- or driver-view considerations; Communication infrastructure, such as road-side wireless beacons, cellular towers or coverage, smart corridors, satellite coverage, and low-communication-coverage areas regarding any of these—for example, non-coverage areas, or black-out, structure-shadow, landscape- or foliage-shadow, or dead zones; Weather; Time;” (Grimm: Detailed Description – 134th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 18:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 15. Kutila further teaches:
[…] determine an autonomous driving capability of the first vehicle; […], (“forecasts autonomous car performance along a planned route” (Kutila: Summary – 7th paragraph))
[…] and determine, based on the first classification of the road […], (“Onboard sensors may classify a road surface to a few categories/conditions” (Kutila: Detailed Description – 59th paragraph))
[…] and the autonomous driving capability of the first vehicle, a viability of the first vehicle to travel on the road., (“forecasts autonomous car performance along a planned route” (Kutila: Summary – 7th paragraph))
Kutila does not teach but Grimm teaches:
The system of claim 15, wherein the processor is further configured to:, (“The processing unit 106” (Grimm: Detailed Description – 63rd paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 19:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 18. Kutila further teaches:
[…] determine, based on the autonomous driving capability of the first vehicle […], (“forecasts autonomous car performance along a planned route” (Kutila: Summary – 7th paragraph))
[…] and the first classification of the road, […], (“Onboard sensors may classify a road surface to a few categories/conditions” (Kutila: Detailed Description – 59th paragraph))
[…] that the road is not viable for future travel by the first vehicle., (“An exemplary method described herein accounts for expected autonomous vehicle (AV) drivability of a route segment by receiving expected AV drivability data for the route segment” (Kutila: Summary – 8th paragraph) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle drivability is determined for future travel in this case.)
Kutila does not teach but Grimm teaches:
The system of claim 18, wherein the processor is further configured to:, (“The processing unit 106” (Grimm: Detailed Description – 63rd paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)
Regarding Claim 20:
Kutila in view of Grimm, as shown in the rejection above, discloses the limitations of claim 18. Kutila further teaches:
[…] determine the autonomous driving capability of a second vehicle; and determine, based on the autonomous driving capability of the second vehicle […], (“An exemplary system determines an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route. The system analyzes a road's profile and receives a profile from other vehicles or infrastructures.” (Kutila: Summary – 7th paragraph) Examiner Note: The broadest reasonable interpretation determines that the system can determine the autonomous driving capability of a second vehicle based on its ability to communicate with other vehicles including receiving a road profile from the other vehicles.)
[…] and the first classification of the road, […], (“Onboard sensors may classify a road surface to a few categories/conditions” (Kutila: Detailed Description – 59th paragraph))
[…] that the road is viable for future travel by the second vehicle., (“An exemplary method described herein accounts for expected autonomous vehicle (AV) drivability of a route segment by receiving expected AV drivability data for the route segment” (Kutila: Summary – 8th paragraph) Examiner Note: The broadest reasonable interpretation determines that the autonomous vehicle drivability is determined for future travel for a second vehicle in this case.)
Kutila does not teach but Grimm teaches:
The system of claim 18, wherein the processor is further configured to:, (“The processing unit 106” (Grimm: Detailed Description – 63rd paragraph, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kutila with these above aforementioned teachings from Grimm in order to create a safe and effective system to classify a road based on autonomous driving level support. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kutila’s system and method for optimizing autonomous vehicle capabilities in route planning with Grimm’s systems for autonomous vehicle route selection and execution as “uneasiness with automated-driving functionality, and possibly also with the shared-vehicle experience, can lead to reduced use of the autonomous driving capabilities, such as by the user not engaging, or disengaging, autonomous-driving operation, or not commencing or continuing in a shared-vehicle ride.” (Grimm: Background – 6th paragraph) Combining Kutila and Grimm would therefore produce a system creating “vehicles having higher levels of driving automation” (Grimm: Background – 3rd paragraph), as “user comfort with the automation is an important aspect in overall technology adoption and user experience.” (Grimm: Background – 4th paragraph)

Response to Arguments

Applicant’s arguments filed on November 7th, 2022 with regard to the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.
Applicant’s arguments filed on November 7th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 101 rejection, the addition of “receiving, from one or more sources other than the first vehicle, crowd-sourced data comprising road-related information” and “in combination with the crowd-sourced data” in claims 1 and 15 as well as “wherein evaluating the current functional condition of the road comprises evaluating crowd-sourced data comprising road-related information, the crowd-sourced data received from one or more sources other than a first vehicle” in claim 8 does not satisfactorily overcome the rejection. Claims 1, 8, and 15 recite predicting, determining, and assigning steps that as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. Thus, the claims recite a mental process.
Moreover, the abstract idea is not integrated into a practical application. Considering claims 15, the claim recites two additional elements – a memory and a processor. Both elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic memory and processor. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. On the other hand, claims 1 and 15 recite the additional elements of receiving, from a first vehicle, sensor data comprising a condition of a road and receiving, from one or more sources other than the first vehicle, crowd-sourced data comprising road-related information. The receiving steps are recited at a high level of generality (i.e. as general means of transmitting and receiving data), and amount to mere data gathering, which is a form of insignificant pre-solution activity. (See 35 U.S.C. 101 rejection above for further detail)
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Kutila or Grimm as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Kutila mentions “An exemplary system determines an optimal lane trajectory and route for an autonomous vehicle (AV) under changing road conditions and forecasts autonomous car performance along a planned route. The system analyzes a road's profile and receives a profile from other vehicles or infrastructures. The system determines the safest lateral position in the lane. In ice or snow, a vehicle may follow tracks made by previous vehicles in the snow or ice, even if following such tracks does not place the vehicle in the center of the lane. In warmer weather, a vehicle may drive outside the ruts in the road to avoid a risk of aquaplaning or to reduce vibration of vehicle passengers. The system determines when to override a default lateral lane position due to dynamic road conditions, such as snow on the roads, partial lane blockage, or potential aquaplaning and to provide new offset/lane clearance information to vehicles. The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route. Vehicles have different equipment and some vehicles have better radar systems which work well in foggy conditions whereas LIDAR systems may use alternative route or manual driver support. Some vehicles may greatly benefit from intersection assistance systems whereas other vehicles may be able to operate reliably on roads without lane markings. The vehicle control system uses the limitations of these sensors when the vehicle control system calculates the route to take” (Kutila: Summary – 7th paragraph), therefore addressing the Applicant’s limitation of “receiving, from a first vehicle, sensor data comprising a condition of a road”. Furthermore, Kutila states “The system uses dynamic road condition information to calculate a vehicle route that maximizes autonomous vehicle system benefits and to forecast autonomous vehicle performance along a planned route. Vehicles have different equipment and some vehicles have better radar systems which work well in foggy conditions whereas LIDAR systems may use alternative route or manual driver support. Some vehicles may greatly benefit from intersection assistance systems whereas other vehicles may be able to operate reliably on roads without lane markings. The vehicle control system uses the limitations of these sensors when the vehicle control system calculates the route to take.” (Kutila: Summary – 7th paragraph), therefore addressing the Applicant’s limitation of “predicting a functional condition of the road based on evaluating the sensor data” as set forth in claim 1.
Moreover, Grimm mentions “Historic or prior same-driver data: a. This data indicates circumstances under which a subject passenger/driver or subject driver experience a safety-related incident, such as an accident, pot-hole incident, heavy crowd, etc. along a route or segment. b. The system can also interpret user statements, gestures, or other behavior sensed. The system may be configured, for instance, to—if the user says, “I don't like this area” in a nervous type of voice when the vehicle 10 is driving autonomously through an area—determine that the area is not safe, or should be associated in the routing with a relatively lower level of autonomous-driving safety, and/or with a lowered level of autonomous-driving comfort by way of the autonomous-driving comfort sub-module 324. c. Data indicating the prior experiences can be stored in the user profile, locally and/or remotely. ii) Historic or prior various-driver data: a. This data can be the same as the historic same-driver data, except relating to multiple drivers, whether including the subject driver. The data can relate to when the users traveled by autonomous driving on the same or similar routes, depending on system programming. b. Regarding autonomous-driving safety, benefits of implementation can include, inter alia, preventing recurrence of a similar accident involving the subject vehicle (vehicle for which the route is being generated or executed) at the same location. c. The data can be referred to as crowd-sourced data, as it compiles driving circumstances from many autonomous vehicles.” (Grimm: Detailed Description – 282nd paragraph) Consequently, the broadest reasonable interpretation determines that the subject vehicle receives crowd-source data from one or more sources other than the first vehicle based on the data compiling driving circumstances from many autonomous vehicles. In doing so, Grimm addresses the Applicant’s limitation of “receiving, from one or more sources other than the first vehicle, crowd-sourced data comprising road-related information”. Furthermore, Grimm states “The data can be referred to as crowd-sourced data, as it compiles driving circumstances from many autonomous vehicles” (Grimm: Detailed Description – 282nd paragraph), therefore addressing the Applicant’s limitation of “in combination with the crowd-sourced data” as set forth in claim 1.
As a result, the combination of Kutila and Grimm addresses “receiving, from a first vehicle, sensor data comprising a condition of a road”, “receiving, from one or more sources other than the first vehicle, crowd-sourced data comprising road-related information”, and “predicting a functional condition of the road based on evaluating the sensor data in combination with the crowd-sourced data” as set forth by the Applicant in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

November 18, 2022